|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STRICT OF OH|O
WESTERN D|V|S|ON

CARLOS A. IVl|LLEFl,

P|aintiff,
Case No. 3:18-cv-310

JUDGE WALTER H. R|CE
OH|O,

Defendant.

 

DEC|SION AND ENTRY ADOPT|NG UN|TED STATES l\/|AG|STRATE
JUDGE'S REPORT AND RECOIV|l\/|ENDAT|ONS (DOC. #3);
D|S|V|lSS|NG CO|VIPLA|NT (DOC. #2) WITH PREJUD|CE; .JUDG|V|ENT
TO ENTER lN FAVOR OF DEFENDANT AND AGA|NST PLA|NT|FF;

TERl\/'I|NAT|ON ENTRY

 

Based on the reasoning and citations of authority set forth by United States
l\/lagistrate Judge Sharon L. Ovington, in her Report and Recommendations, Doc.
#3, as We|| as upon a thorough de novo review of this Court's file and the
applicable |aw, the Court ADOPTS said judicial filing in its entirety. A|though
P|aintiff Was notified of his right to file Objections to the Report and
Recommendations, and of the consequences of failing to do so, no Objections
Were filed Within the time allotted.

P|aintiff’s Comp|aint, Doc. #2, is D|SN||SSED W|TH PRE.JUD|CE.

Judgment shall be entered in favor of Defendant and against P|aintiff.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

Date: October 29, 2018 Z_/Q`/'\fQ/\“

WALTER H. R|CE
UN|TED STATES D|STR|CT JUDGE

